    Case 9:10-cv-00968-MAD-TWD Document 414 Filed 06/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

BENNIE GIBSON,

                                    Plaintiff,
       vs.

                                                                  1:10-CV-968
                                                                  (MAD/TWD)
BRAD IGRAHAM, Coxsackie
Correctional Facility, and JASON YUNG,
Coxsackie Correctional Facility,
                                  Defendants.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

NIXON, PEABODY LAW FIRM                              DANIEL J. HURTEAU, ESQ.
677 Broadway, 10th Floor
Albany, New York 12207
Attorneys for Plaintiff

OFFICE OF THE NEW YORK                               KEITH J. STARLIN, AAG
STATE ATTORNEY GENERAL                               LAUREN ROSE EVERSLEY, AAG
The Capitol
Albany, New York 12224
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                                           ORDER

       On August 11, 2010, Plaintiff, Bennie Gibson, commenced this action, asserting claims

arising out of his confinement at Coxsackie Correctional Facility. See Dkt. No. 1. On October

23, 2014, Magistrate Judge Dancks issues an Order and Report-Recommendation recommending

the Court grant Defendants Maher, Allen, Bushane, and Schreurs' Motion for Summary




                                                 1
    Case 9:10-cv-00968-MAD-TWD Document 414 Filed 06/03/21 Page 2 of 2




Judgment. Dkt. No. 232. Judge Khan adopted Magistrate Judge Dancks' order on December 15,

2014. Dkt. No. 241. Following the Court's order, the only claims that remain are Plaintiff's claim

for excessive force against Defendant Brad Ingraham and failure to protect against Defendant

Jason Yung. See Dkt. Nos. 50, 232.

          Currently before the Court is Defendants' pre-trial motion in limine. Dkt. No. 407. In

their motion, Defendants have moved for the Court's permission to inquire into the essential facts

of Plaintiff's felony convictions on cross-examination pursuant to Rule 609(a) of the Federal

Rules of Evidence and also have moved for an instruction to the jury that, as a matter of fact and

law, Plaintiff initiated the use of force on August 26, 2011. See Dkt. No. 407. Plaintiff filed a

letter with the Court stating that he does not oppose Defendants' motion in limine. See Dkt. No.

409. As there is no objection, Defendants' motion is granted.

          After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the reasons stated herein, the Court hereby

          ORDERS that Defendants' motion in limine (Dkt. No. 407) is GRANTED; and the Court

further

          ORDERS that the Clerk of the Court shall serve a copy of this Order in accordance with

the Local Rules

IT IS SO ORDERED.

Dated: June 3, 2021
       Albany, New York




                                                    2
